Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends For the three months ended March 31, 2013 and 2012. Three Months Ended March 31, (In thousands, except ratio computation) Pretaxgain from continuing operations before adjustment for noncontrolling interest $ $ Add back: Fixed charges Distributed income of equity investees Deduct: Equity in earnings of equity investees ) Capitalized interest ) ) Earnings as Defined $ $ Fixed Charges Interest expense including amortization of deferred financing fees $ $ Capitalized interest Interest portion of rent expense 71 71 Fixed Charges Preferred share dividends Combined Fixed Charges and Preferred Dividends $ $ Ratio of Earnings to Combined Fixed Charges and Preferred Dividends
